UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6423


PRIEST MOMOLU V.S. SIRLEAF, JR.,

                    Plaintiff - Appellant,

             v.

ANDREW MCCABE; ROD ROSENSTEIN; ADAM SCHIFF; U.S.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:19-cv-00240-JPJ-PMS)


Submitted: August 12, 2019                                        Decided: August 21, 2019


Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Momolu V.S. Sirleaf, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Momolu V.S. Sirleaf, Jr., appeals the district court’s order dismissing his civil rights

action as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. See Sirleaf v. McCabe, No. 7:19-cv-00240-JPJ-PMS (W.D. Va. Mar. 18,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2